In a negligence action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Nassau County, dated October 5, 1978, which denied its motion to dismiss the complaint for failure to prosecute (see CPLR 3216). Order affirmed, without costs or disbursements, on condition that plaintiffs pay the sum of $350 to the defendant, within 20 days after service upon them of a copy of the order to be made hereon, together with notice of entry thereof; in the event such condition is not complied with, order reversed, with $50 costs and disbursements, and defendant’s motion to dismiss the complaint granted. In the circumstances of this case, it was not an abuse of discretion to deny defendant’s motion to dismiss for want of prosecution (see CPLR 3216). However, costs are being imposed to emphasize that the statutory rules of procedure and the rules of this court cannot be ignored. Rabin, J. P., Gulotta, Hargett and Martuscello, JJ., concur.